
	

116 SRES 222 ATS: Recognizing Vision To Learn as a national leader in improving access to prescription eyeglasses for students in low-income communities, thereby helping those students succeed in school, and for providing vision exams to 200,000 students since its founding.
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 222
		IN THE SENATE OF THE UNITED STATES
		
			May 23 (legislative day, May 22), 2019
			Mr. Coons (for himself, Ms. Ernst, Ms. Harris, Mr. Wicker, Ms. Stabenow, Mr. Cassidy, Mr. Carper, Mr. Perdue, Mr. Menendez, Mr. Toomey, Mr. Brown, Mrs. Hyde-Smith, Mr. Casey, Mr. Boozman, Mr. Rounds, Mr. Tillis, Mr. Grassley, Ms. Klobuchar, Ms. Sinema, Mr. Romney, Mr. Burr, Mr. Jones, Mrs. Blackburn, Mr. Kaine, Mr. Schatz, Ms. Hirono, Mr. Van Hollen, Mr. Scott of South Carolina, Ms. Collins, Mrs. Feinstein, Mr. Roberts, Mrs. Fischer, Mr. Moran, Mr. Merkley, Mr. Kennedy, Mr. Booker, Mr. Crapo, Mr. Daines, Mr. Isakson, Mr. Blunt, Mr. Thune, Mr. Cardin, Mr. Durbin, Mr. Lankford, and Mr. Udall) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing Vision To Learn as a national leader in improving access to prescription eyeglasses for
			 students in low-income communities, thereby helping those students succeed
			 in school, and for providing vision exams to 200,000 students since its
			 founding.
	
	
 Whereas, on March 27, 2012, Vision To Learn was founded by Austin and Virginia Beutner in Los Angeles, California, to address the problem of students in low-income communities lacking the glasses needed for those students to succeed in school and in life;
 Whereas Vision To Learn began with a single mobile vision clinic, staffed with an eye doctor and an optician—
 (1)visiting Napa Street Elementary, a Los Angeles Unified School District campus in Northridge, California; and
 (2)providing 5 students with vision exams and prescription eyeglasses free of charge;
 Whereas Vision To Learn operates 25 mobile vision clinics, which have provided vision exams to 200,000 students in 13 States, including—
 (1)California; (2)Delaware;
 (3)Georgia; (4)Hawaii;
 (5)Iowa; (6)Louisiana;
 (7)Maryland; (8)Michigan;
 (9)Mississippi; (10)New Jersey;
 (11)North Carolina;
 (12)Pennsylvania; and (13)Virginia;
 Whereas Vision To Learn has leveraged partnerships with State Medicaid programs and other organizations, including the United Way of Iowa, Prevent Blindness Iowa, and the Longwood Foundation in Delaware, to increase program stability and further expand access to vision services;
 Whereas Vision To Learn is leading an effort by educators and eye care professionals to raise awareness of the inability of some students to see clearly due to correctable myopia or hyperopia, a basic educational hurdle impacting over 2,000,000 students nationwide that can be solved by providing students with a basic vision exam and a pair of prescription glasses;
 Whereas the innovative mobile vision clinic model developed by Vision To Learn delivers basic eye care to students at school, where the students are every day, thereby bypassing common hurdles preventing children from seeing an eye doctor, such as—
 (1)the inability of a parent or guardian to take time off of work; (2)a lack of transportation;
 (3)a shortage of eye care providers accepting Medicaid; and
 (4)a misunderstanding of the cost or necessity of eye care; Whereas Vision To Learn has demonstrated the ability of mobile vision clinics to provide access to care for students in both urban and rural communities;
 Whereas, by reaching students who have never visited an eye doctor and providing those students with a first pair of glasses, Vision To Learn introduces students and parents to the need for ongoing eye care, making it more likely that those students and parents will seek out regular exams from a local optometrist or ophthalmologist;
 Whereas the program developed by Vision To Learn identifies thousands of students with more serious eye conditions and refers those students to local eye doctors for follow-up exams, in many cases intervening before students experience permanent vision loss;
 Whereas, in an effort to quantify the impact of Vision To Learn on the ability of students to access optometric care, the performance of students in school, and the behavior of students in the classroom, the program developed by Vision To Learn has been studied by health and educational researchers at—
 (1)the University of California, Los Angeles, Mattel Children’s Hospital (referred to in this preamble as UCLA Mattel Children’s Hospital);
 (2)the California Health and Human Services Agency, Department of Health Care Services; and
 (3)The Johns Hopkins Wilmer Eye Institute;
 Whereas the study carried out by UCLA Mattel Children’s Hospital found that— (1)after receiving glasses, students were able to pay better attention in class, were more engaged, and were more willing to complete their schoolwork, all of which contributed to better overall school performance; and
 (2)Serving students in school rather than referring them to an outside optometrist increased both access to and use of glasses by both making it easier for families to obtain glasses and changing the school culture to decrease the stigma associated with wearing glasses.;
 Whereas Vision To Learn seeks to make the experience of getting glasses fun for children— (1)by partnering with sports teams, such as—
 (A)the Los Angeles Dodgers; (B)the Los Angeles Clippers;
 (C)the Golden State Warriors;
 (D)the Atlanta Hawks; (E)the Detroit Pistons;
 (F)the San Jose Sharks; and (G)the Baltimore Ravens; and
 (2)by having professional athletes participate in events at schools where children get glasses;
 Whereas the service level of Vision To Learn has grown an average of 50 percent every year, bringing critical vision services to thousands of additional children, with the ultimate goal that no child in the United States go to school without the glasses needed for that child to see clearly;
 Whereas Vision To Learn is a public-private partnership combining funding from community and corporate foundations and private donors, reimbursement from Medicaid and the Children’s Health Insurance Program, and State and local matching funds to support a sustainable program that will help students for years to come;
 Whereas Vision To Learn has demonstrated that the program model developed and used by Vision To Learn represents a realistic, affordable pathway to eliminating lack of glasses as an educational barrier to students nationwide;
 Whereas Vision To Learn has collaborated with partners in the eye-health and education sectors who have greatly aided Vision To Learn in reaching the milestone of helping 200,000 students, including—
 (1)Rotary International Clubs; (2)The Johns Hopkins Wilmer Eye Institute;
 (3)the Essilor Vision Foundation; (4)Warby Parker;
 (5)Helen Keller International ChildSight;
 (6)the University of California, Los Angeles, Stein Eye Institute; (7)Project Vision Hawai`i;
 (8)Western University College of Optometry; (9)Prevent Blindness Northern California;
 (10)Classic Optical Laboratories; (11)Capital Optical;
 (12)Klauer Optical;
 (13)the California School Nurses Organization; (14)Hawaii Keiki: Healthy & Ready to Learn;
 (15)Conexus; (16)the Baltimore City Health Department;
 (17)the Detroit Health Department; (18)the Kent County Health Department;
 (19)the California Teachers Association; and (20)school nurses throughout the areas served by Vision To Learn;
 Whereas Vision To Learn has been recognized as a leader in the field— (1)by the Campaign For Grade-Level Reading, which named Vision To Learn a Pacesetter Program in 2014;
 (2)by the White House Initiative on Educational Excellence for Hispanics, which named Vision To Learn a Bright Spot in Hispanic Education in 2015;
 (3)by the California Teachers Association, which presented the State Gold Award to Vision To Learn in 2013;
 (4)in letters of commendation from—
 (A)House Speaker Nancy Pelosi; (B)Representative Maxine Waters; and
 (C)the Ronald Reagan Library; and (5)in newspaper op-eds by—
 (A)Senator Chris Coons; (B)Delaware Governor Jack Markell;
 (C)Richmond, Virginia, Mayor Levar Stoney;
 (D)Long Beach, California, Mayor Robert Garcia; (E)Detroit, Michigan, Mayor Mike Duggan;
 (F)Wilmington, Delaware, Mayor Michael Purzycki; and
 (G)former Mississippi Governor Haley Barbour; Whereas, according to the American Optometric Association, uncorrected vision conditions affect 1 in every 4 children, yet only 39 percent of students referred to an eye exam through a routine vision screening actually end up seeing an eye doctor, and this discrepancy is far worse in high-poverty communities of color; and
 Whereas addressing the basic eye care needs of students is an often overlooked but critical strategy to improve the educational attainment of those students: Now, therefore, be it
		
	
 That the Senate— (1)congratulates Vision To Learn on helping 200,000 students;
 (2)recognizes Vision To Learn as a national leader in providing school-based vision care and commends the strides the organization has made in that effort; and
 (3)supports the mission of Vision To Learn to ensure that no child goes without the glasses needed for that child to succeed in school and in life.
			
